Title: To James Madison from Tench Coxe, 28 April 1810
From: Coxe, Tench
To: Madison, James


Sir
Philadelphia April 28th. 1810
As it is possible, that the bill to create a quartermasters department may become a law, and its operation upon my situation will be the most unexpected & inconvenient, I do myself the honor to submit myself to your consideration as a candidate for the office of Deputy Quarter Master at this place. I shall be willing, to obtain subsistence for myself & family, to perform any or all of the present duties of Purveyor of public Supplies and any of the duties of the newly created office, as they may be required of it under the third section, for the Salary of fifteen Hundred dollars, which is proposed for it.
Accustomed to procure the public supplies in the last three very difficult years, and intimate from my seventeenth year with the freighting of vessels and waggons, I trust I can justify the appointment by an union of all the labors of the purveyor and of a proper quarter master, within the view of the law.
I hope, for reasons, which appear to me very strong, that the bill will not pass. I have offered them, in a hasty note, to the consideration of Mr. Eppes, who is chairman of the Committee of ways & means. They were suddenly sketched this evening from an apprehension that the bill might be yet taken up; and, as an executive officer, I wish them respectfully submitted to the Head, & the proper & other branches of the Executive Government. Tho I am indeed too deeply interested in the case, yet I trust I have not at all forgotten, that love of truth, which has been my polar star in every public disquisition. The bill, in my humble opinion, will induce solemn ills. If it should be adopted, I hope that a Union of all the laborious duties I have ventured to suggest in the preceding paragraph, which I think no other ⟨preposed?⟩ man will undertake, will occasion the public service to be effectually, tho less advantageously executed. I have the honor to be, with sincere wishes for your public and personal health, Sir your most respectful servant
Tench Coxe
